COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Robin Lynn Prince v. The State of Texas

Appellate case number:   01-13-00269-CR

Trial court case number: 1266918

Trial court:             182nd District Court of Harris County

        The “Motion to Withdraw” filed by appellant’s counsel does not comply with the
requirements of Texas Rule of Appellate Procedure 6.5. Accordingly, the Clerk of this Court is
directed to STRIKE the motion. We order counsel to file a motion to withdraw that complies
with Rule 6.5 no later than 7 days from the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                   Acting individually


Date: July 29, 2013